Citation Nr: 0213758	
Decision Date: 10/07/02    Archive Date: 10/10/02	

DOCKET NO.  00-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent for 
post-traumatic stress disorder (PTSD) prior to August 9, 
2000.

2.  Entitlement to an evaluation greater than 50 percent for 
PTSD from August 9, 2000. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1951 to May 1953 
and from July 1953 to February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The June 2000 RO decision, appealed herein, continued a 
10 percent evaluation for the veteran's service-connected 
PTSD.  A September 2000 RO decision granted a 30 percent 
evaluation from March 16, 2000, the date of the veteran's 
claim.  A March 2001 RO decision granted a 50 percent 
evaluation for PTSD, effective August 9, 2000.  

In a written presentation, in March 2002, the veteran's 
representative raises the issue of entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disabilities.  This issue is not in 
appellate status and is referred to the RO for its 
consideration.  


FINDINGS OF FACT

1.  Prior to August 9, 2000, the veteran's service-connected 
PTSD was manifested by nightmares, but he had fair to limited 
insight and he was generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, with no 
more than mild memory loss.  

2.  The veteran's service-connected PTSD, from August 9, 
2000, is manifested by recurrent intrusive thoughts, 
nightmares 2 to 3 times per week, and a marked hyperstartle 
response to sudden loud noise, but the veteran is alert and 
oriented to time and place, he has no suicidal or homicidal 
ideation and no illogical or delusional thought process, he 
has judgment to avoid common dangers and his memory for 
recent and remote events is only partially impaired.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for PTSD prior to August 9, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, Part 4, Diagnostic 
Code 9411 (2001).  

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD from August 9, 2000, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.10, Part 4, Diagnostic Code 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and supplemental statements of 
the case informing them of the VCAA and evidentiary 
development thereunder, governing legal criteria relating to 
the issue on appeal, the evidence necessary to substantiate 
the veteran's claim, the evidence considered, and the reasons 
for the ratings assigned for his PTSD.  In essence, the 
matter of "which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" has been addressed.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Treatment records that have been 
indicated to exist have been obtained and the veteran has 
been afforded multiple VA examinations.  The veteran has 
indicated that he does not desire to have a hearing.  
Therefore, it is concluded that the VA has complied with the 
VCAA and the Board may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  

The veteran's service-connected PTSD has been evaluated under 
Diagnostic Code 9411 of the Rating Schedule.  Diagnostic 
Code 9411 provides that a 30 percent evaluation will be 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation will be assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotype speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation will be assigned 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideations; obsessional rituals which interfere 
with routine activity; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

Prior to August 9, 2000

A July 1999 VA outpatient treatment record reflects that the 
veteran reported that he was stable on the prescribed 
medication.  He indicated that he remained active which 
helped with his depression and PTSD symptoms.  He denied 
hallucinations and suicidal or homicidal ideations.  He was 
alert, oriented times four, and stable.  He was clean and 
cooperative.  His mood was stable.  He did not have looseness 
of association or flight of ideas and his thought and 
judgment processes were not impaired.  When seen in October 
1999, he continued to be alert, oriented in four spheres, and 
stable.  He was clean and cooperative.  His mood was 
depressed and his affect reflected this.  He did not have 
looseness of association, flight of ideas, or evidence of 
hallucinations.  In January 2000 he reported that he had been 
sleeping well.  He also reported some family problems with 
his daughter, but he was working to help her resolve things.  
Otherwise he was stable without suicidal or homicidal 
ideations.  He continued to be alert, oriented in four 
spheres, and stable.  He was clean and cooperative.  His mood 
was improved and his affect reflected his mood.  He did not 
have looseness of association, flight of ideas, or evidence 
of hallucinations.  

The report of a May 2000 VA psychiatric examination reflects 
that the veteran reported that he had had some difficulties 
dealing with his spouse since his retirement from his job.  
He did not experience hopelessness or suicidal ideation, but 
indicated that he adopted avoiding behaviors, including not 
wanting to be around people who talked about the war or 
looked at war movies.  He reported nightmares and anger 
approximately 1 to 2 times per week.  He was neatly dressed 
and made good eye contact.  There was no abnormal psychomotor 
behavior.  His speech was normal in rate, tone, and volume 
but there was a notable increase in lateness of responses.  
His thoughts were goal-oriented and he denied suicidal or 
homicidal ideation.  He denied thought withdrawal, thought 
insertion, or thought blocking.  He did have ideas of 
reference, but denied any grandiosity or religiosity.  He 
denied auditory or visual hallucinations.  He was alert and 
oriented in all four spheres and his short and long-term 
memory was intact.  His proverb interpretation was abstract 
and he was able to do monetary calculations without 
difficulty.  His insight was fair to limited and he reported 
no recent incident of impulsive behavior.  The examiner 
commented that there was evidence of a chronic low grade PTSD 
and indicated that the veteran's global assessment of 
functioning (GAF) was 65.  

The Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition, indicates that a GAF of 61 to 70 reflects some 
mild symptoms or some difficulty in social, occupational or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships.  

While it is observed that a VA outpatient treatment record, 
dated September 8, 2000, indicates that the veteran's GAF was 
45 for the prior year, a February 2001, VA examination report 
reflects that the veteran's GAF was 50 for the prior year, 
and a VA hospital discharge summary, relating to a period of 
hospitalization in June and July 2001, indicates that the 
veteran's GAF was 55 for the prior year, the Board will place 
greater probative weight on the GAF that was assigned 
contemporaneously in May 2000 because that examiner had the 
opportunity to personally interview the veteran 
contemporaneous in time while the subsequently reported GAF's 
were based upon only a review of the evidence of record.  

The evidence of record indicates that prior to August 9, 
2000, there is no evidence that the veteran had 
circumstantial, circumlocutory, or stereotype speech or panic 
attacks more than once a week.  Further, there is no evidence 
that he had trouble understanding complex commands.  Neither 
did he have impairment of short and long-term memory and he 
was maintaining his relationship with his spouse as well as 
assisting his daughter in her difficulties.  Rather the 
evidence indicates that he did not have circumstantial, 
circumlocutory, or stereotype speech, panic attacks more than 
once per week, difficulty in understanding complex commands, 
impairment of short and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, or difficulty in establishing and maintaining effective 
social relationships.  The record indicates that the veteran 
had previously retired from his employment.  Therefore, a 
preponderance of the evidence indicates that the veteran did 
not meet or nearly approximate the criteria for a 50 percent 
evaluation under Diagnostic Code 9411 of the Rating Schedule.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than 30 percent prior to August 9, 2000.  

From August 9, 2000

An August 9, 2000, VA treatment record reflects that the 
veteran was admitted to a trauma recovery program.  He was 
alert and oriented in all four spheres.  His mood was stable 
and effect was appropriate.  His speech was of normal rate, 
tone, and volume.  He did not have looseness of association 
or flight of ideas.  He had difficulty with concentration and 
abstraction.  His immediate recall was 3/3 and 0/3 after 1 
minute and 5 minutes.  He denied suicidal and homicidal 
ideations.  His insight and judgment were good.  The 
impression was PTSD with a GAF indicated to be 50.  A 
September 8, 2000, VA treatment record indicates that the 
veteran reported he was doing well.  The GAF was indicated to 
be 49.  

The report of a February 2001 VA examination indicates that 
the veteran reported recurrent flashbacks, intrusive 
thoughts, and nightmares that he experienced 2 to 3 times per 
week together with anxiety based dreams.  He reported erratic 
sleep patterns and a marked hyperstartle response to sudden 
loud noise.  He also indicated that for the past 3 to 5 years 
he had progressive difficulty with memory and mentation.  His 
activities were largely limited by physical problems.  He 
still enjoyed fishing occasionally and watching television.  
The veteran was alert and oriented to time and place.  He had 
some difficulty with dates and his affect was generally 
constricted.  He had no suicidal or homicidal ideation and no 
evidence of illogical or delusional thought process.  His 
insight was equivocal and judgment to avoid common dangers 
adequate.  His memory for both recent and remote events was 
partially impaired.  The impression included PTSD and 
cognitive disorder not otherwise specified.  The GAF was 
indicated to be 45.  The examiner indicated that the 
veteran's PTSD symptomatology and cognitive dysfunction were 
inextricably intertwined.  

The veteran was hospitalized at a VA medical facility for 
PTSD in June and July 2001.  The GAF was indicated to be 55.  

The Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, indicates that a GAF of 51 to 60 reflects 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning such as conflicts with 
peers or co-workers.  A GAF of 41 to 50 reflects serious 
symptoms or any serious impairment in social, occupational, 
or school functioning, such as no friends, or unable to keep 
a job.  

The record indicates that the veteran does not have suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech that is intermittently illogical, obscure, 
or irrelevant, near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, or 
inability to establish and maintain effective relationships.  
Rather, the evidence does reflect that the veteran does not 
have suicidal ideation, obsessional rituals which interfere 
with routine activities, speech that is intermittently 
illogical, obscure, or irrelevant, near continuous panic or 
depression affecting his ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
or an ability to establish and maintain effective 
relationships.  Therefore, a preponderance of the evidence is 
against a finding that the veteran's symptoms from August 9, 
2000, more nearly approximate the criteria for a 70 percent 
evaluation under Diagnostic Code 9411 of the Rating Schedule.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than the 50 percent that has been assigned 
from August 9, 2000.  


ORDER

An evaluation greater than 30 percent for PTSD prior to 
August 9, 2000, is denied.  

An evaluation greater than 50 percent for PTSD from August 9, 
2000, is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

